Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive. 

	The applicant argues that Verkoeijen teaches against spray drying an emulsion with a large amount of fat and specifically teaches to dilute the emulsion to a fat content of 11-15%. However, Verkoeijen teaches dilution and a lower fat content when spray drying, not granulation as in the claimed invention. As stated in the final rejection, it would have been obvious to skip the spray drying step and instead use a granulation technique as taught in Eisner. Eisner explicitly teaches the disadvantages of spray drying and states that this process is costly and energy intensive(p.5, last paragraph). Eisner also teaches that the granulation method yields an ice cream concentrate with excellent water solubility and a formulation of stable emulsions upon dissolving in water. Therefore, it would have been obvious to avoid the costly process of spray drying and achieve the benefits of the granulated ice cream concentrate of Eisner by going straight to a granulation method to form the tablets of Verkoeijen.
	As such, Eisner teaches that ice cream compositions are known to have a large amount of fat of at least 10wt% milkfat(p.2). Eisner further teaches that the ice cream concentrate comprises 1-75% fat in order to yield a creamy texture and stable rd full paragraph). It would have been obvious to use 1 -75% fat in the emulsion of Verkoeijen since this large amount of fat is common in ice cream products and because it provides a creamy texture and stable emulsion.
	This high amount of fat works well in the granulation method of Eisner, so it would have been obvious to adopt this fat content in the emulsion of Verkoeijen when performing a granulation method. 

/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791